Citation Nr: 1518146	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to evaluations in excess of 20 percent and 10 percent for left lower extremity radiculopathy and right lower extremity radiculopathy, respectively, associated with the lumbar spine disability.

3.  Entitlement to an evaluation in excess of 30 percent for a cervical spine disability.

4.  Entitlement to evaluations in excess of 20 percent for bilateral lower extremity radiculopathy, associated with the cervical spine disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Board has taken jurisdiction over all of the separate evaluations for upper and lower extremity radiculopathy on appeal, as the Veteran has not explicitly stated that he was satisfied with those evaluations, and the Rating Schedule instructs the Board to rate the neurological effects of the lumbar and cervical spines with those disabilities.  Therefore, the Board has exercised jurisdiction over all of those claims on appeal at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination with respect to his lumbar spine disability was in November 2010, over 4 years ago, and in February 2012 respecting to his cervical spine disability, over 3 years ago.  In his July 2013 substantive appeals, VA Forms 9, the Veteran indicated that his lumbar and cervical spine disabilities had worsened.  Therefore, the Board finds that those claims, as well as the associated radiculopathy claims, must be remanded in order to afford the Veteran a new VA examination which adequately assesses the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

In his July 2013 substantive appeals, the Veteran additionally argued that he has incapacitating episodes which would allow for a higher evaluation for his spinal disabilities; with respect to those averments, he has submitted annual leave reports, including the paperwork his doctor filled out for the availability of Family Medical Leave Act (FMLA) leave, from his employer, the United States Postal Service, for years 2010 and 2012 and an incomplete report for the year of 2011.  Therefore, on remand, attempts should be made to obtain the relevant annual leave reports from the United States Postal Service for the Veteran from the years of 2009 through 2014.  

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Kansas City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, cervical spine, and associated radiculopathy of the upper and lower extremities disabilities, which is not already of record, including any treatment with Dr. R.E.N. since September 29, 2009.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Through the appropriate channels, attempt to obtain any annual leave reports, including sick and FMLA leave reports, from the United States Postal Service for the Veteran from the years 2009 through 2014.  If those records cannot be obtained and further requests for those documents would be futile, such should be noted in a memorandum of unavailability which is associated with the claims file; the Veteran should be so notified in order so he can further pursue those records on his own behalf. 

4.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of his lumbar and cervical spine disabilities and his associated bilateral upper and lower extremity radiculopathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Lumbar Spine: 
i. Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.
ii. Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(b) Cervical Spine: 
i. Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.  
ii. Whether any intervertebral disc syndrome of the cervical spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

With respect to the above requested discussion regarding incapacitating episodes, the examiner should specifically address the United States Postal Service leave records in the claims file; the examiner should additionally attempt to parse out exactly how many of those lost days of work are due to the Veteran's lumbar spine disability and how many are due to his cervical spine disability.  

(c) Neurological Symptomatology of the Lumbar and Cervical Spine Disabilities: The examiner must also identify any neurological abnormalities associated with the service-connected lumbar and cervical spine disabilities, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate.  

The examiner should also specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

(d) Employability: The examiner should finally address what, if any, affect the Veteran's lumbar spine and cervical spine disabilities have on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar and cervical spine disabilities and associated neurological symptoms precludes substantially gainful employment.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine, cervical spine, and upper and lower extremity radiculopathy disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

